Citation Nr: 1104616	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL). 

2.  Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 
1968 with subsequent service in the West Virginia Air National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In July 2009 the Veteran testified before a Decision 
Review Officer and in November 2010, he testified at a Travel 
Board hearing before the undersigned; transcripts of both 
hearings have been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
fibromyalgia and CLL.  More specifically, he contends that he was 
exposed to JP4, 5, 6, and 8; benzene, toluene, and a multitude of 
other hazardous chemicals and petroleum products.  See February 
2007 Statement in Support of claim.  At his November 2010 Travel 
Board hearing, he indicated that he did handle the fuel at times, 
but that his exposure was primarily that of burning fuel (and 
inhaling the fumes).  He reported that he flew jets/planes for 
the Air National Guard on an average of once a week for over 20 
years.  The record shows that he was diagnosed with CLL and 
fibromyalgia in 2005.  He also submitted internet research 
indicating that leukemia may be related to exposure to benzene 
fumes and listed chemicals that could cause cancer.  

The Board acknowledges that there are medical opinions associated 
with the claims file that attempted to address the Veteran's 
contentions; however, they are inadequate to address the complex 
nature of the Veteran's claims.  In January 2007 correspondence, 
Dr. L. L. noted that the Veteran was a retired military pilot and 
had worked more than 20 years around planes and jet fuel, which 
contained multiple solvents and that his exposure to jet fuel and 
multiple solvents could have had an effect on his health and 
current diagnosis.  Also, in December 2010 correspondence, Dr. L. 
L. reported that the Veteran was exposed to toxic chemicals 
during his military service, including benzene and that benzene 
could cause toxicity to bone marrow and was likely a cause of 
CLL.  Although, Dr. L. L.'s second opinion appeared on its face 
to sound less speculative, the opinion was premised on toxicity 
to the bone marrow, which could have been caused by the benzene.  
To the extent that he spoke in terms of possibility and used the 
terms "could have" or "could cause" these opinions acknowledge 
that they are made without any certainty.  Because the statements 
are speculative, they have little probative value with respect to 
establishing the etiology the Veteran's CLL.  See Obert v. Brown, 
5 Vet. App. 30 (1993); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992).  

In an attempt to clarify the matter, the Veteran's claims file 
was reviewed by a VA examiner in November 2007.  However, the 
opinion appeared to further confuse the issue as it was not clear 
whether the examiner was stating that because the Veteran was a 
pilot and not a fuel handler, he was less likely exposed to jet 
fuel over a 12 year period or whether his exposure to jet fuel, 
which was less exposure than that of a fuel handler, was less 
likely than not related to his CLL.  Either way, the opinion 
failed to address the Veteran's contentions that he was exposed 
to fuel not necessarily by handling it, but by it being burned 
and inhaling the fumes.  As such, a new VA examination is 
indicated.  Once VA has provided a VA examination, it is required 
to provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is 
inadequate, the Board must remand the case.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Board 
notes that the VA examiner indicated that the question should be 
addressed by a specialist or expert, or more specifically the 
Toxicology Department of the US Air Force at the Wright Patterson 
Air Force Base.  As it's not the practice of the Board to send 
the Veteran's claims file to random departments for an opinion, 
the Board will refer the matter to the RO/AMC in finding an 
appropriate and comparable opinion.  

The Board notes that the Veteran has not been provided with a VA 
examination relating to his claim for service connection for a 
fibromyalgia.  The Board finds it significant that treatment 
records associated with the claims file clearly reflect that the 
he currently has a diagnosis of fibromyalgia; that he reported 
that his symptoms of fibromyalgia began around the same time as 
his symptoms of CLL and that the medical records showed that they 
were, in fact, both diagnosed in 2005; and that he believed that 
his fibromyalgia was related to being exposed to JP4, 5, 6, and 
8; benzene, toluene, and a multitude of other hazardous chemicals 
and petroleum product while serving as a pilot over a period of 
20 plus years.  Therefore, a VA examination is indicated.  

It appears that pertinent medical evidence remains outstanding.  
At his November 2010 Travel Board hearing, the Veteran indicated 
that he sought treatment for CLL at the Naval Medical Center in 
Portsmouth, Virginia, however, such treatment records have not 
been associated with the claims file e.  As VA has a duty to 
request all available and relevant records from Federal agencies, 
including VA medical records, a search must be made for any 
treatment records from the Naval Medical Center that might be 
available for consideration in this appeal.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

After the claims folder was forwarded to the Board for review on 
appeal, additional medical evidence was received in December 2010 
that related to the Veteran's service connection CLL claim.  No 
waiver of initial RO consideration of this evidence was provided.  
The provisions of 38 C.F.R. § 20.1304 (2009) specifically provide 
that any pertinent evidence referred to the Board by the agency 
of original jurisdiction under § 19.37(b), "must be referred to 
the agency of original jurisdiction (RO) for review, unless this 
procedural right is waived by the appellant or representative, or 
unless the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without such 
referral."  This evidence, which relates to the Veteran's claim 
on appeal, is pertinent.  In the absence of a waiver by the 
Veteran of initial RO consideration of this evidence, the Board 
is bound to remand the case to the RO/AMC to provide original 
consideration in accordance with the governing regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non- 
VA, who treated the Veteran for chronic 
lymphocytic leukemia and fibromyalgia and 
whose records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment from the Naval Medical Center in 
Portsmouth, Virginia.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  Any 
negative search should be noted in the record 
and communicated to the Veteran.

2.  The RO/AMC should arrange for the 
Veteran's claims file to be reviewed by an 
appropriate expert/specialist that addresses 
the nature and etiology of the Veteran's 
chronic lymphocytic leukemia and 
fibromyalgia.

The examiner should provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's chronic lymphocytic leukemia and 
fibromyalgia are related to his service, to 
include exposure to jet fuel; gasoline; JP4, 
5, 6, and 8; benzene; and toluene.  In 
rendering the opinion, the examiner should 
consider the opinions provided by Dr. L. L., 
the associated internet research provided by 
the Veteran, as well as the Veteran's 
contentions.  A complete rationale should be 
given for all opinions and conclusions.

3.  Thereafter, the RO/AMC should review the 
claims file to ensure that the requested 
development has been completed.  In 
particular, review the requested examination 
report(s) to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand, and if they are 
not, take corrective action.

4.  Finally, the RO/AMC should review the 
expanded record and determine whether the 
Veteran's claims can be granted.  If either 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


